PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Brown, Wallace W., Scott
Application No. 16/178,523
Filed: 1 Nov 2018
For ELECTRONIC VIDEO ev-BOOK USING FLEXIBLE VIDEO SCREENS

:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition pursuant to 37 C.F.R. 
§ 1.78(c) filed on February 23, 2021, to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a provisional application.   

The renewed petition pursuant to 37 C.F.R. § 1.78(c) is GRANTED.

A petition under 37 C.F.R. § 1.78(c) to accept an unintentionally delayed claim under 35 U.S.C. § 119(e) for the benefit of a prior-filed provisional application requires:

The reference required by 35 U.S.C. 119(e) and paragraph (a)(3) of this section to the prior-filed provisional application, unless previously submitted;

the petition fee set forth in § 1.17(m); and,

a statement that the entire delay between the date the benefit claim was due under paragraph (a)(4) of this section and the date the benefit claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional.

An original petition pursuant to 37 C.F.R. § 1.78(c) was filed on July 9, 2021, supplemented on July 17, 2020, and dismissed via the mailing of a decision on February 22, 2021.

With this renewed petition, an acceptable corrected/updated ADS has been received.

To date, requirements (1) - (3) of 37 C.F.R. § 1.78(c) have each been satisfied.  

Petitioner is advised that this decision grants the petition to accept the unintentionally delayed domestic benefit claim to the prior filed applications because the petition requirements of 37 C.F.R. § 1.78(c) and the formal requirements for claiming domestic benefit (see MPEP § 211.01 et. seq.) have been met.  This acceptance should not be construed as meaning that this application is entitled to the benefit of the prior-filed application.  Whether a claimed invention in a nonprovisional application is entitled to the benefit of the filing date of a prior-filed application on the basis of the disclosure thereof is determined during examination if it becomes necessary to do so (e.g., intervening reference and interference proceeding).  See MPEP § 211.05.

The Office of Patent Publication will be notified of this decision, so that this application can be processed into a patent.

Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3225.1  All other inquiries concerning the status of the application should be directed to the Office of Patent Publication at 571-272-4200.



/Paul Shanoski/
Paul Shanoski
Attorney Advisor
Office of Petitions


Encl. corrected filing receipt



    
        
            
    

    
        1 Petitioner will note that all practice before the Office should be in writing, and the action of the Office will be based exclusively on the written record in the Office.  See 37 C.F.R. § 1.2.  As such, Petitioner is reminded that no telephone discussion may be controlling or considered authority for any further action(s) of Petitioner.